
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4



EMPLOYMENT AGREEMENT


        THIS AGREEMENT (the "Agreement") is made as of September 18, 2007 by and
between Virgin Media Inc., a Delaware corporation (the "Company"), and Mark
Schweitzer (the "Executive").

        WHEREAS, the Company wishes to employ the Executive as Chief Commercial
Officer reporting directly to the Chief Operating Officer or Chief Executive
Officer, effective as of October 1, 2007 (the "Effective Date"), and

        WHEREAS, the Executive wishes to accept such employment and to render
services to the Company on the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

1.Effectiveness. This Agreement shall be effective as of the Effective Date.

2.Employment Term.

  (a) The term of the Executive's employment pursuant to this Agreement (the
"Employment Term") shall commence as of the Effective Date and shall end on
September 30, 2010, unless the Employment Term terminates earlier pursuant to
Section 6 of this Agreement. The Employment Term may be extended by mutual
agreement of the Company and the Executive, such agreement to be reached by
thirty days prior to the expiration date.
 
(b)
Title; Duties. During the Employment Term, the Executive shall serve as Chief
Commercial Officer reporting directly to the Chief Operating Officer or Chief
Executive Officer, and shall perform such duties, services and responsibilities
as are reasonably requested from time to time by the Chief Operating Officer or
Chief Executive Officer and normal and customary for this position. During the
Employment Term, the Executive shall be based in the United Kingdom, but shall
undertake such overseas travel as is necessary for the proper performance of his
duties hereunder.
 
 
During the Employment Term, the Executive shall devote substantially all of his
time to the performance of the Executive's duties hereunder. During the
Employment Term, the Executive will not, without the prior written approval of
the Chief Executive Officer of the Company, engage in any other business
activity which interferes in any material respect with the performance of the
Executive's duties hereunder or which is in violation of written policies
established from time to time by the Company. Nothing contained in this
Agreement shall preclude the Executive from devoting a reasonable amount of time
and attention during the Employment Term to (i) serving, with the prior approval
of the Chief Executive Officer of the Company, as a director, trustee or member
of a committee of any not-for-profit organization; (ii) serving on the board of
directors of no more than one for-profit company, subject, however, to the
Executive giving prior notification to the Chief Executive Officer of the
Company and obtaining the consent of the Chief Executive Officer of the Company
as to the identity of the company; (iii) engaging in charitable and community
activities; and (iv) managing personal and family investments and affairs, so
long as any activities of the Executive which are within the scope of clauses
(i) to (iv) of this Section 2(b) do not interfere in any material respect with
the performance of the Executive's duties hereunder. The Executive shall inform
the General Counsel of the Company about any such activities.



3.Monetary Remuneration. (a)Salary. During the Employment Term, in consideration
of the performance by the Executive of the Executive's obligations hereunder to
the Company and its parents, subsidiaries, affiliates and joint ventures
(collectively, the "Company Affiliated Group") in any capacity (including any

--------------------------------------------------------------------------------



services as an officer, director, employee, member of any Board committee or
management committee or otherwise), the Company shall pay to the Executive an
annual salary of £330,000 from the Effective Date until the expiration (the
"Base Salary"). The Base Salary shall be payable in accordance with the normal
payroll practices of the Company in effect from time to time for senior
management generally; provided, that the Executive may elect to receive all or
any portion of the Base Salary in U.S. dollars, subject to the Company's
Exchange Rate Policy in effect from time to time. If the Executive provides
services to members of the Company Affiliated Group other than the Company, no
additional compensation shall be paid by any such member to the Executive, and
any compensation for such services (if any) shall be paid to the Company.

(b)Annual Cash Bonus/Other.

(i)During each fiscal year of the Company that the Employment Term is in effect,
the Executive shall be eligible to earn a cash bonus in the sole discretion of
the Board pursuant to the terms of the Company's Executive Bonus Scheme in the
expected range of 0% to 150% (75% on-target), prorated for any partial calendar
year (the "Annual Cash Bonus"). The Executive shall be entitled to participate
in the Company's 2008/2010 Long Term Incentive Plan (LTIP), as may be amended
from time to time. The LTIP is a discretionary Company scheme. The Executive may
elect to receive all or any portion of the cash bonus or cash LTIP payment, if
any, in U.S. dollars, subject to the Company's Exchange Rate Policy in effect
from time to time.

(ii)During the Employment Term, the Executive shall be eligible to receive
options to purchase common stock of the Company in addition to the options
described in Appendix A at such exercise prices, schedules as to exercisability
and other terms and conditions as may be determined in the sole discretion of
the Board or its Compensation Committee under the Virgin Media Inc. 2006 Stock
Incentive Plan.



4.Benefits. (a)General. During the Employment Term, the Executive shall be
entitled to participate in those employee benefit plans, programs, policies and
arrangements (including fringe benefit and executive perquisite programs and
policies) set forth on Appendix B in accordance with the terms thereof as they
may be in effect from time to time.

(b)Reimbursement of Expenses. During the Employment Term, the Company shall
reimburse the Executive for all reasonable business expenses incurred by the
Executive in carrying out the Executive's duties, services and responsibilities
under this Agreement, so long as the Executive complies with the general
procedures of the Company for submission of expense reports, receipts or similar
documentation of such expenses applicable to senior management generally.

5.Annual Leave. For each whole and partial calendar year during the Employment
Term, the Executive shall be entitled to 28 days of paid vacation (prorated from
the Effective Date and for any partial calendar year), to be credited and taken
in accordance with the Company's policy as in effect from time to time.

6.Termination. (a)Termination of Employment. The Company may terminate the
employment of the Executive in a Termination Without Cause upon 30 days' written
notice to the Executive. The Company may (at its discretion) at any time
following the giving of such notice (but not exceeding the length of the notice
given) cease to provide work for the Executive in which event during such notice
period the other provisions of this Agreement shall continue to have full force
and effect but the Executive shall not be entitled to access to any premises of
the Company or any member of the Company Affiliated Group. In addition, the
employment of the Executive shall automatically terminate as of the date on
which the Executive dies or is Disabled. For the purposes of this Agreement, the
Executive shall be "Disabled" as of any date if, as of such date, the Executive
has been unable, due to physical or mental incapacity, to substantially

--------------------------------------------------------------------------------



perform the Executive's duties, services and responsibilities hereunder either
for a period of at least 180 consecutive days or for at least 270 days in any
consecutive 365-day period, whichever may be applicable. Upon termination of the
Executive's employment during the Employment Term because the Executive dies or
is Disabled, the Company shall cause the Executive (or the Executive's estate,
if applicable) to be provided with death or disability benefits (as applicable)
pursuant to the plans, programs, policies and arrangements of the Company
Affiliated Group as are then in effect with respect to senior managers. In
addition, upon any termination of the Executive's employment under Sections
6(a), (b) and (c) during the Employment Term, the Company shall cause the
Executive to be paid any earned but unpaid portion of the Base Salary and
consistent with the Company's bonus policy then in effect, annual cash bonus, if
any. (The Company's bonus policy may affect the timing of any payment, the
proration factor and may provide for non payment of the bonus). Immediately
following termination of the Executive's employment for any reason, the
Employment Term shall terminate.

(b)Termination Without Cause; Constructive Termination Without Cause. Upon a
Termination Without Cause or a Constructive Termination Without Cause, the
Company shall, as soon as practicable following the Executive's execution and
delivery to the Company of the general release of claims set forth in
Section 6(f) and, following the expiration of any applicable revocation period,
cause the Executive to be paid a lump-sum severance payment of cash equal to the
Severance Amount. The term "Severance Amount" means an amount equal to:

(i)for the period from the Effective Date to and including March 31, 2008,
one-half of Base Salary;

(ii)for the period from April 1, 2008 to and including September 30, 2008, one
times Base Salary; and

(iii)for the period from October 1, 2008 and thereafter, two times Base Salary.

provided that in the event the Termination Without Cause or Constructive
Termination Without Cause occurs within three months after the occurrence of a
Change of Control, then the Severance Amount shall be two times Base Salary. The
term "Change of Control means an "Acceleration Event" under the Company's 2006
Stock Incentive Plan, as amended from time to time.

(c)Termination upon Non-Renewal of the Employment Term. Unless the parties
hereto agree otherwise, the Employment Term and the Executive's employment with
the Company shall end on the expiration date. In connection with such
termination of employment, the Company shall, as soon as practicable following
the Executive's execution and delivery to the Company of the general release set
forth in Section 6(f) and following the expiration of any applicable revocation
period, cause the Executive to be paid a lump-sum severance payment of cash
equal to the product of the Base Salary times one-half (1/2). In the event that
the Executive has not obtained subsequent employment (as a common-law employee,
as an independent contractor or in any other capacity) by the end of the
six-month period following the date of termination pursuant to this
Section 6(c), then, during each of the six calendar months after such six-month
period, the Company shall cause the Executive to be paid additional severance
pay equal to one-twelfth of the Base Salary; provided, that the right to
additional severance pay pursuant to this sentence shall terminate as to any
unpaid portion of such severance pay when the Executive first obtains any such
subsequent employment. Upon a termination of the Executive's employment during
the Employment Term by the Company for Cause, or upon termination by the
Executive with 30 days' written notice given to the Company (other than a
Constructive Termination Without Cause), the Executive shall be entitled to
earned but unpaid Base Salary and benefits through the date of termination, and
the Executive shall not be entitled to any other payments or benefits.

--------------------------------------------------------------------------------



(d)Upon any termination of the Executive's employment during the Employment Term
other than by the Company for Cause, the Executive and his family shall be
entitled to continued medical benefits under (and in accordance with the terms
of) the Company's benefit plans for one year from the date of termination, less
any applicable tax or national contributions.

The severance payments described above shall be in lieu and inclusive of any
salary and other benefits which would be payable to the Executive in respect of
any statutory notice period in the UK.

For purposes of this Agreement:

(i)A "Constructive Termination Without Cause" means a termination of the
Executive's employment during the Employment Term by the Executive following the
occurrence of any of the following events without the Executive's prior consent:
(A) any material adverse diminution in the Executive's responsibilities or
authorities; or (B) assignment to the Executive of duties that are inconsistent,
in a material respect, with the scope of duties and responsibilities generally
relevant or associated with his position. The Executive shall give the Company
10 days' notice of the Executive's intention to terminate the Executive's
employment and claim that a Constructive Termination Without Cause (as defined
in (A) or (B) above) has occurred, and such notice shall describe the facts and
circumstances in support of such claim in reasonable detail. The Company shall
have 10 days thereafter to cure such facts and circumstances if possible.

(ii)A "Termination Without Cause" means a termination of the Executive's
employment during the Employment Term by the Company other than for Cause.

(iii)"Cause" means (x) the Executive is convicted of, or pleads guilty or nolo
contendere to, a felony or to any crime involving fraud, embezzlement or breach
of trust; (y) the willful or continued failure of the Executive to perform the
Executive's duties hereunder (other than as a result of physical or mental
illness); or (z) in carrying out the Executive's duties hereunder, the Executive
has engaged in conduct that constitutes gross neglect or willful misconduct,
unless the Executive believed in good faith that such conduct was in, or not
opposed to, the best interests of the Company and each member of the Company
Affiliated Group. The Company shall give the Executive 10 days' notice of the
Company's intention to terminate the Executive's employment and claim that facts
and circumstances constituting Cause exist, and such notice shall describe the
facts and circumstances in support of such claim. The Executive shall have
10 days thereafter to cure such facts and circumstances if possible. If the
Chief Executive Officer reasonably concludes that the Executive has not cured
such facts or circumstances within such time, Cause shall not be deemed to have
been established unless and until the Executive has received a hearing before
the Chief Executive Officer (if promptly requested by the Executive) and the
Chief Executive Officer within 10 days of the date of such hearing (if so
requested) reasonably confirms the existence of Cause and the termination of the
Executive therefore.



(e)Effect of Section 409A of the Internal Revenue Code. If the Executive is a
"specified employee" on the date of termination of the Executive's employment
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations there under, notwithstanding any provision of the Agreement
relating to the timing of payments to the Executive hereunder, if Section 409A
would cause the imposition of the additional tax under Section 409A if paid as
provided in Section 6 of the Agreement, then as much of the severance payment as
may be paid without the imposition of the additional tax shall be paid in a lump
sum as aforesaid, and any remaining portion of the severance payment shall be
paid upon the day following the six-month anniversary of the date of
termination. For purposes of this Agreement, "Specified Employee" shall mean a
"specified employee" within the meaning of Code section 409A(a)(2)(B)(i), as
determined by the Company's Compensation Committee.

--------------------------------------------------------------------------------



(f)Release; Full Satisfaction. Notwithstanding any other provision of this
Agreement, no notice or severance pay shall become payable under this Agreement
unless and until the Executive executes a general release of claims in form and
manner reasonably satisfactory to the Company and substantially similar to
Appendix C, and such release has become irrevocable (it being the intention of
the parties that the Executive provide the Company with a complete release of
any and all claims as a condition to the receipt of the severance pay under this
Agreement); provided, that the Executive shall not be required to release any
indemnification rights, continuing rights to benefits under the Company's
employee benefit plans, or rights to future payments or benefits under this
Agreement. The payment of severance pay to be provided to the Executive pursuant
to this Section upon termination of the Executive's employment shall constitute
the exclusive payment in the nature of severance or termination pay or salary
continuation which shall be due to the Executive upon a termination of
employment and shall be in lieu of any other such payments under any plan,
program, policy or other arrangement which has heretofore been or shall
hereafter be established by any member of the Company Affiliated Group and shall
be in respect of any such claims or payments due or arising from any benefits,
rights or entitlements in any jurisdiction.

(g)Resignation. Upon termination of the Executive's employment for any reason,
the Executive shall be deemed to have resigned from all positions with any
member of the Company Affiliated Group, as applicable.

(h)Cooperation Following Termination. Following termination of the Executive's
employment for any reason, the Executive agrees to reasonably cooperate with the
Company upon the reasonable request of the Chief Executive Officer or Chief
Financial Officer of the Company and to be reasonably available to the Company
with respect to matters arising out of the Executive's services to any member of
the Company Affiliated Group. The Company shall reimburse or, at the Executive's
request, advance the Executive for expenses reasonably incurred in connection
with such matters.



7.Executive's Representation. The Executive represents to the Company that the
Executive's execution and performance of this Agreement does not violate any
agreement or obligation (whether or not written) that the Executive has with or
to any person or entity including any prior employer.

8.Executive's Covenants. (a)Confidentiality. The Executive agrees and
understands that the Executive has been, and in the Executive's position with
the Company the Executive will be, exposed to and receive information relating
to the confidential affairs of the Company Affiliated Group, including without
limitation technical information, business and marketing plans, strategies,
customer (or potential customer) information, other information concerning the
products, promotions, development, financing, pricing, technology, inventions,
expansion plans, business policies and practices of the Company Affiliated
Group, whether or not reduced to tangible form, and other forms of information
considered by the Company Affiliated Group to be confidential and in the nature
of trade secrets. The Executive will not knowingly disclose such information,
either directly or indirectly, to any person or entity outside the Company
Affiliated Group without the prior written consent of the Company; provided,
however, that (i) the Executive shall have no obligation under this Section 8(a)
with respect to any information that is or becomes publicly known other than as
a result of the Executive's breach of the Executive's obligations hereunder and
(ii) the Executive may (x) disclose such information to the extent he determines
that so doing is reasonable or appropriate in the performance of the Executive's
duties or, (y) after giving prior notice to the Company to the extent
practicable, under the circumstances, disclose such information to the extent
required by applicable laws or governmental regulations or by judicial or
regulatory process. The Executive shall comply with the Company's data
protection policies. Upon termination of the Executive's employment, the
Executive shall promptly supply to the Company all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and any other
tangible product or document

--------------------------------------------------------------------------------



which has been produced by, received by or otherwise submitted to the Executive
in the course of or otherwise in connection with the Executive's services to the
Company Affiliated Group during or prior to the Employment Term.

(b)Non-Competition and Non-Solicitation. During the period commencing upon the
Effective Date and ending on the eighteen month anniversary of the termination
of the Executive's employment with the Company, the Executive shall not, as an
employee, employer, stockholder, officer, director, partner, colleague,
consultant or other independent contractor, advisor, proprietor, lender, or in
any other manner or capacity (other than with respect to the Executive's
services to the Company Affiliated Group), directly or indirectly:

(i)perform services for, or otherwise have any involvement with, a business unit
of a person, where such business unit competes directly or indirectly with any
member of the Company Affiliated Group by (x) owning or operating broadband or
mobile communications networks for telephone, mobile telephone, cable television
or internet services, (y) providing mobile telephone, fixed line telephone,
television or internet services or (z) owning, operating or providing any
content-generation services or television channels, in each case principally in
the United Kingdom (the "Core Businesses"); provided, however, that this
Agreement shall not prohibit the Executive from owning up to 1% of any class of
equity securities of one or more publicly traded companies;

(ii)hire any individual who is, or within the six months prior to the
Executive's termination was, an employee of any member of the Company Affiliated
Group whose base salary at the time of hire exceeded £65,000 per year; or

(iii)solicit, in competition with any member of the Company Affiliated Group in
the Core Businesses, any business, or order of business from any person that the
Executive knows was a current or prospective customer of any member of the
Company Affiliated Group during the Executive's employment;

provided, that, notwithstanding the foregoing, the Executive shall not be deemed
to be in violation of clause (i) or (iii) of the foregoing by virtue of acting
as an attorney (as partner, associate, shareholder, member or employee) or as
vice president, director or managing director or similar position at any
accounting firm, law firm, investment banking firm or consulting firm,
institutional investor or similar entity, in each case so long as the Executive
takes reasonable steps to insulate himself from the businesses and activities of
any such entity that relate to the Core Businesses during any period that this
Section 8(b) is in effect.

(c)Proprietary Rights. The Executive assigns all of the Executive's interest in
any and all inventions, discoveries, improvements and patentable or
copyrightable works initiated, conceived or made by the Executive, either alone
or in conjunction with others, during or prior to the Employment Term and
related to the business or activities of any member of the Company Affiliated
Group to the Company or its nominee. Whenever requested to do so by the Company,
the Executive shall execute any and all applications, assignments or other
instruments that the Company shall in good faith deem necessary to apply for and
obtain trademarks, patents or copyrights of the United States or any foreign
country or otherwise protect the interest of any member of the Company
Affiliated Group therein. These obligations shall continue beyond the conclusion
of the Employment Term with respect to inventions, discoveries, improvements or
copyrightable works initiated, conceived or made by the Executive during the
Employment Term.

(d)Acknowledgment. The Executive expressly recognizes and agrees that the
restraints imposed by this Section 8 are reasonable as to time and geographic
scope and are not oppressive. The Executive further expressly recognizes and
agrees that the restraints imposed by this Section 8 represent a reasonable and
necessary restriction for the protection of the legitimate interests of the
Company Affiliated Group, that the failure by the Executive to observe and
comply with the covenants and agreements in this Section 8 will cause
irreparable harm to the

--------------------------------------------------------------------------------



Company Affiliated Group, that it is and will continue to be difficult to
ascertain the harm and damages to the Company Affiliated Group that such a
failure by the Executive would cause, that the consideration received by the
Executive for entering into these covenants and agreements is fair, that the
covenants and agreements and their enforcement will not deprive the Executive of
an ability to earn a reasonable living, and that the Executive has acquired
knowledge and skills in this field that will allow the Executive to obtain
employment without violating these covenants and agreements. The Executive
further expressly acknowledges that the Executive has had the opportunity to
consult with counsel or has consulted counsel before executing this Agreement.

9.Indemnification. (a)To the extent permitted by applicable law, the Company
shall indemnify the Executive against, and save and hold the Executive harmless
from, any damages, liabilities, losses, judgments, penalties, fines, amounts
paid or to be paid in settlement, costs and reasonable expenses (including
without limitation attorneys' fees and expenses), resulting from, arising out of
or in connection with any threatened, pending or completed claim, action,
proceeding or investigation (whether civil or criminal) against or affecting the
Executive by reason of the Executive's service from and after the Effective Date
as an officer, director or employee of, or consultant to, any member of the
Company Affiliated Group, or in any capacity at the request of any member of the
Company Affiliated Group, or an officer, director or employee thereof, in or
with regard to any other entity, employee benefit plan or enterprise (other than
arising out of the Executive's acts of misappropriation of funds or actual
fraud). In the event the Company does not compromise or assume the defense of
any indemnifiable claim or action against the Executive, the Company shall
promptly pay to the Executive to the extent permitted by applicable law all
costs and expenses incurred or to be incurred by the Executive in defending or
responding to any claim or investigation in advance of the final disposition
thereof; provided, however, that if it is ultimately determined by a final
judgment of a court of competent jurisdiction (from whose decision no appeals
may be taken, or the time for appeal having lapsed) that the Executive was not
entitled to indemnity hereunder, then the Executive shall repay forthwith all
amounts so advanced. The Company may not agree to any settlement or compromise
of any claim against the Executive, other than a settlement or compromise solely
for monetary damages for which the Company shall be solely responsible, without
the prior written consent of the Executive, which consent shall not be
unreasonably withheld. This right to indemnification shall be in addition to,
and not in lieu of, any other right to indemnification to which the Executive
shall be entitled pursuant to the Company's Certificate of Incorporation or
Bylaws or otherwise.

10.Miscellaneous. (a)Non-Waiver of Rights. The failure to enforce at any time
the provisions of this Agreement or to require at any time performance by the
other party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of either party to enforce each and every
provision in accordance with its terms. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar conditions or provisions at
that time or at any prior or subsequent time.

(b)Notices. All notices required or permitted hereunder will be given in
writing, by personal delivery, by confirmed facsimile transmission (with a copy
sent by express delivery) or by

--------------------------------------------------------------------------------



express next-day delivery via express mail or any reputable courier service, in
each case addressed as follows (or to such other address as may be designated):


 
 
 

If to the Company:

 

909 Third Avenue, Suite 2863
New York, NY 10022
United States
Attention: General Counsel
Fax: (212) 906-8497
If to the Executive:
 
Mark Schweitzer
[Intentionally omitted]
 
 
With a copy to the Executive's address on file with the Company's payroll
department.

Notices that are delivered personally, by confirmed facsimile transmission, or
by courier as aforesaid, shall be effective on the date of delivery.

(c)Binding Effect: Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) and assigns.
Notwithstanding the provisions of the immediately preceding sentence, the
Executive shall not assign all or any portion of this Agreement without the
prior written consent of the Company.

(d)Withholding: Social Security. The Company shall have the right to withhold or
cause to be withheld from any payments made pursuant to this Agreement all
federal, state, city, foreign or other taxes and social security or similar
payments as shall be required to be withheld pursuant to any law or governmental
regulation or ruling. Notwithstanding the foregoing, the Executive shall remain
responsible for all such amounts as he may owe in respect of his compensation
hereunder. Any payments made pursuant to this Agreement will be subject to US
social security deductions for the Employment Term and the Company and the
Executive shall be responsible for making their respective employer and employee
contributions thereto, and the Executive hereby authorizes the Company to deduct
from any payments to be made to the Executive his employee social security
contributions and remit these to the relevant authority.

(e)Data Protection. In accordance with relevant data protection legislation, the
Company will hold and process the information it collects relating to the
Executive in the course of the Executive's employment for the purposes of
employee administration, statistical and record keeping purposes, including
information for occupational health and pension purposes. This may include
information relating to the Executive's physical or mental health. Some of the
Executive's information may be processed outside the European Economic Area,
including without limitation in the United States. The Executive's information
will be treated confidentially and will only be available to authorized persons.

(f)Entire Agreement. This Agreement constitutes the complete understanding
between the parties with respect to the Executive's employment and supersedes
any other prior oral or written agreements, arrangements or understandings
between the Executive and any member of the Company Affiliated Group. Without
limiting the generality of this Section 10(f), effective as of the Effective
Date, this Agreement supersedes any existing employment, retention, severance
and change-in-control agreements or similar arrangements or understandings,
including without limitation the prior agreements between the Executive and the
Company and any member of the Company Affiliated Group, and any and all claims
under or in respect of the prior agreements that the Executive may have or
assert on or following the Effective Date shall be governed by and completely
satisfied and discharged in accordance with the terms and

--------------------------------------------------------------------------------



conditions of this Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party that are not set forth expressly in this Agreement.

(g)Severability. If any provision of this Agreement, or any application thereof
to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

(h)Governing Law, Etc. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York (without regard, to
the extent permitted by law, to any conflict of law rules which might result in
the application of laws of any other jurisdiction). The Executive irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York and
any federal court sitting in the State of New York. Each of the parties waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based upon contract, tort or otherwise) related to or arising out of or in
connection with this Agreement and the employment and other matters that are the
subject of this Agreement and agrees that any such action, claim or proceeding
may be brought exclusively in a federal or state court sitting in the State of
New York.

(i)Modifications. Neither this Agreement nor any provision hereof may be
modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

(j)Interpretations. As used in this Agreement, the term "including" means
"including without limitation", references to Sections or Appendices refer to
Sections or Appendices of this Agreement unless otherwise specifically provided.
The headings contained herein are solely for purposes of reference, are not part
of this Agreement and shall not in any way affect the meaning or interpretation
of this Agreement.

(k)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument and all signatures need not appear on the
same counterpart.

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed, and the Executive has executed this Agreement as of the day and year
first above written, in each case effective as of the Effective Date.

    VIRGIN MEDIA INC.
 
 
By:
/s/  BRYAN H. HALL      

--------------------------------------------------------------------------------

Bryan H. Hall
Secretary and General Counsel


               THE EXECUTIVE
 
 
 
/s/  MARK SCHWEITZER      

--------------------------------------------------------------------------------

Mark Schweitzer

--------------------------------------------------------------------------------




Appendix A


Virgin Media Inc. Equity-Based Compensation

•Options to purchase common stock of Virgin Media Inc.

•General Options:

•The Executive will be granted 400,000 options at an exercise price equal to the
mid-market value of the Company's stock on the Grant Date.

•Vesting period = 5 years.

•The options granted will vest 20% on each anniversary of the Grant Date (the
first vesting shall be one year after the Grant Date).

•Only 20% of the unvested options will accelerate upon an Acceleration Event
(i.e. a change of control) in the first year. 100% of the unvested options will
accelerate upon an Acceleration Event in years 2-5.

•Performance-based Options:

•The Executive will be granted 75,000 options at an exercise price equal to the
mid-market value of the Company's stock on the Grant Date.

•Vesting period = 5 years.

•The options granted will be subject to performance conditions to be determined
by the Compensation Committee.

•Options will not accelerate upon an Acceleration Event unless determined
otherwise by the Compensation Committee.

•Other terms: the options are subject to Compensation Committee approval and
will be governed by the Company's 2006 Stock Incentive Plan, the individual
stock option agreement, and the Company's insider trading policy.

--------------------------------------------------------------------------------






Appendix B—Employment Benefits


Executive Benefit Plans, Programs, Policies and Arrangements Applicable to
Executive

Private Healthcare

        The Executive is entitled to become a member of the Cigna International
private medical and dental expenses insurance scheme providing such cover for
the Executive and his fiancée/spouse/partner and children (as defined in the
rules of the scheme) as the Company may from time to time notify to the
Executive. This benefit will be subject to deduction of tax in line with UK
taxation requirements.

Insurance Schemes

        The Executive is entitled to become a member of the life assurance and
sickness and disability insurance scheme (as defined in the rules of the
schemes) providing such cover for the Executive as the Company may from time to
time notify to him as follows:

        Cigna International—life cover and accidental disability and
dismemberment.

        Unum Provident—long-term disability cover.

Pension

        The Executive is entitled to become a member of the US 401(k) Plan
subject to its terms and US tax regulations, as amended from time to time. The
Company shall deduct from the Executive's salary any contributions payable by
him from time to time to the Plan provider. The Company will make matching
contributions to the 401(k) Plan in accordance with the terms of the Plan.

Exchange Rate

        All payments and allowances to the Executive shall be in UK sterling;
provided that, in accordance with the Company Policy, the Executive may elect,
prior to receiving any such payments, (i) to have a percentage of his cash bonus
payment paid in U.S. dollars and (ii) to receive any severance payment to have
it paid in U.S. dollars, subject in all cases to the Company Exchange Rate
Policy in effect from time to time. In order for the Company to make any
deductions from the Executive's salary, which are denominated in US dollars and
to make any payments into his US Bank account, the Company will be entitled to
convert the relevant payments to the Executive to and from US dollars and UK
sterling based on the Company's Exchange Rate Policy.

Tax Assistance

        The Executive will be entitled to use (reasonably) the Company's tax
advisors (at the Company's discretion) to assist in the preparation of his US
and UK income tax returns, in accordance with the Company's policy.

Housing Assistance

        The Executive will be entitled to reside in a property leased by the
Company, in a premium lease, at a rate of no greater than the equivalent of
£7,000 p.c.m. (London Apartment) or £7,500 p.c.m. (Suburban Home) commencing as
soon as reasonably practicable after the Effective Date.

Other Expenses

        The Executive shall be entitled to:

•£5000 (gross) relocation bonus.

•Two months temporary housing expenses, as reasonably necessary and as per
Company policy.

--------------------------------------------------------------------------------



•Reasonable moving expenses upon commencement of employment and upon return to
the USA in the event of a termination or the expiration of this agreement,
pursuant to Company policy using Company's approved movers.

•Car allowance of £12,500 per annum (gross), as per Company policy.

•Expatriate expenses as identified in Appendix B-1.

•The Company shall provide tax equalisation pursuant to its Tax Equalisation
Policy as in effect from time to time. The present policy is set forth in
Appendix B-2.

--------------------------------------------------------------------------------






Appendix B-1—Expatriate Expenses


Draft Virgin Media: Assignment Compensation Summary Sheet

Personal/Assignment Information
Assignee Name:
 
 
 
Mark Schweitzer
 
 
Assignee's Home Address
 
[Intentionally omitted]
Home Country:
 
United States of America
 
Host Country:
 
United Kingdom
Length of Assignment:
 
3 years
 
 
Commencement date
 
 
 
October 1, 2007
 
 
End date
 
 
 
September 30, 2010
 
 
Annual Leave Entitlement:
 
28 days (pro rata depending on commencement date)
Accompanied Assignment:
 
Partner: yes (tick if accompanying)
 
 
 
 
Dependant(s): none (total accompanying assignee)
Assignment Remuneration Details
 
 
 
 
Assignment Base Salary (Gross):
 
£330,000
 
 
Tax Equalised:
 
 
 
Yes
 
 
Home for Tax Equalisation Purposes:
 
As per Company policy
 
 
 
 
Tick if Applies
 
Maximum Spend (£)
Tax Services
 
X
 
As Agreed with Buzzacotts or the Company's tax service provider
Pre-Assignment Visit—Hotel Accommodation
 
X
 
As per Company policy
Pre-Assignment Visit—Daily Per Diem
 
X
 
As per Company policy
Relocation Allowance
 
X
 
£5,000
Temporary Accommodation
 
X
 
As per Company policy              

--------------------------------------------------------------------------------




Assignment Remuneration Details
 
 
 
 
Housing
 
 
 
X
 
£7,000 p.c.m
(London Apartment)
or
£7,500 p.c.m
(Suburban Home)
Furniture Hire
 
X
 
As per Company policy
Company Car Cash Allowance
 
X
 
£12,500 per annum
Home Leave
 
 
 
X
 
As per Company policy
Other Details
 
 
 
 
LTIP
 
Participation in the 2008-2010 LTIP (if any). Likely structure is as follows:
 
 
Restricted stock: grant of restricted stock units will vest with an aggregate
value (based on the fair market value of our common stock as of the grant date)
up to 100% of your current annual base salary if performance goals are achieved
and you are continuously employed by the company at the payment date. You will
receive (at the Compensation Committee's discretion) either shares of common
stock or cash equal to the fair market value of shares of common stock, in
accordance with the performance goals that apply to the award.
 
 
Share Options: A grant of stock options may be made to you where the number of
options granted is based on a value of underlying shares that, on the grant
date, is approximately equal in value to 50% of your current annual base salary.
To determine this value, we use an option pricing model, known as Black-Scholes,
which simply expressed is a commonly accepted formula for valuing stock awards
taking into account various factors including volatility of stock over a given
period of time and assumptions regarding exercise periods. The options will
vest, subject to continued employment with the company, in tranches of 20% on
the 1st January of each year.
Bonus
 
75% OTE (0-75-150%)
 
 
Pension
 
As per Company policy as in effect from time to time (Company payment to US
Virgin Media Inc. 401(k) plan of 2/3rds of Executive's actual contribution to a
maximum of 6% of base salary).
Social Security
 
Home
 
 
 
 
Healthcare
 
Cigna International Plan for self and spouse
Disability Insurance
 
UNUM Group Plan (for self)
Vision Plan
 
As per Company policy
 
 
 
 

--------------------------------------------------------------------------------

NOTE: THIS DOCUMENT ONLY PROVIDES A SUMMARY, REFERENCE MUST BE MADE TO THE
VIRGIN MEDIA EXPATRIATE POLICY (AS IN EFFECT FROM TIME TO TIME) AND THE VIRGIN
MEDIA TAX EQUALISATION POLICY (AS IN EFFECT FROM TIME TO TIME) FOR CONDITIONS
ATTACHING TO ALL ITEMS DESCRIBED ABOVE

--------------------------------------------------------------------------------




Appendix B-2—Tax Equalisation Policy


        [Intentionally omitted]                        

--------------------------------------------------------------------------------




Appendix C


Release Agreement


        WHEREAS, Mark Schweitzer (the "Executive") was employed by Virgin
Media Inc. (the "Company") as its Chief Commercial Officer pursuant to an
Employment Agreement, dated September           , 2007 (the "Employment
Agreement");

        NOW, THEREFORE, in consideration of the following payments and benefits:

        — [list benefits] (collectively the "Payments and Benefits"),

and the mutual release set forth herein, the Executive voluntarily, knowingly
and willingly accepts the Payments and Benefits under this Release Agreement in
full and final settlement of any claims which the Executive has brought or could
bring against the Company in relation to the Executive's employment or the
termination of that employment and agrees to the terms of this Release
Agreement.

1.The Executive acknowledges and agrees that the Company is under no obligation
to offer the Executive the Payments and Benefits, unless the Executive consents
to the terms of this Release Agreement. The Executive further acknowledges that
he is under no obligation to consent to the terms of this Release Agreement and
that the Executive has entered into this Release Agreement freely and
voluntarily after having the opportunity to obtain legal advice in the United
States and the United Kingdom.

2.The Executive voluntarily, knowingly and willingly releases and forever
discharges the Company and its Affiliates, together with their respective
officers, directors, partners, shareholders, employees, agents, and the
officers, directors, partners, shareholders, employees, agents of the foregoing,
as well as each of their predecessors, successors and assigns (collectively,
"Releasees"), from any and all charges, complaints, claims, promises,
agreements, controversies, causes of action and demands of any nature whatsoever
that the Executive or his executors, administrators, successors or assigns ever
had, now have or hereafter can, shall or may have against Releasees by reason of
any matter, cause or thing whatsoever arising prior to the time of signing of
this Release Agreement by the Executive. The release being provided by the
Executive in this Release Agreement includes, but is not limited to, any rights
or claims relating in any way to the Executive's employment relationship with
the Company, or the termination thereof, or under any statute, including the
United States federal Age Discrimination in Employment Act of 1967, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1990, the Americans with
Disabilities Act of 1990, the Executive Retirement Income Security Act of 1974,
the Family and Medical Leave Act of 1993, UK and European Union law for a
redundancy payment or for remedies for alleged unfair dismissal, wrongful
dismissal, breach of contract, unlawful discrimination on grounds of sex, race,
age, disability, sexual orientation, religion or belief, unauthorized deduction
from pay, non-payment of holiday pay and breach of the United Kingdom Working
Time Regulations 1998, detriment suffered on a ground set out in section 47B of
the Employment Rights Act 1996 (protected disclosures), breach of the National
Minimum Wage Act 1998 and compensation under the Data Protection Act 1998, each
as amended, and any other U.S. or foreign federal, state or local law or
judicial decision.

3.The Executive acknowledges and agrees that he shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Company or any other Releasee based on any event
arising out of the matters released in paragraph 2. The Executive and the
Company acknowledge that the conditions regulating compromise agreements in
England and Wales including the Employment Rights Act 1996, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Working Time Regulations 1998, the Employment
Equality (Age) Regulations 2006 and the National Minimum Wage Act 1998 have been
satisfied in respect of this Release Agreement.

4.Nothing herein shall be deemed to release (i) any of the Executive's rights to
the Benefits or (ii) any of the benefits that the Executive has accrued prior to
the date this Release Agreement is

--------------------------------------------------------------------------------



executed by the Executive under the Company's employee benefit plans and
arrangements, or any agreement in effect with respect to the employment of the
Executive of (iii) any claim for indemnification as provided under Section 9 of
the Employment Agreement.

5.In consideration of the Executive's release set forth in paragraph 2, the
Company knowingly and willingly releases and forever discharges the Executive
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Company now has or hereafter can, shall or may have against him by reason of any
matter, cause or thing whatsoever arising prior to the time of signing of this
Release Agreement by the Company, provided, however, that nothing herein is
intended to release any claim the Company may have against the Executive for any
illegal conduct.

6.The Executive represents and warrants to the Company that:

(i)Prior to entering into this Release Agreement, the Executive received
independent legal advice from [    ] (the "UK Independent Adviser"), who has
signed the certificate at Appendix 1;

(ii)Such independent legal advice related to the terms and effect of this
Release Agreement in accordance with the laws of England and Wales and, in
particular, its effect upon the Executive's ability to make any further claims
under the laws of the United Kingdom in connection with the Executive's
employment or its termination;

(iii)The Executive has provided the UK Independent Adviser with all available
information which the UK Independent Adviser requires or may require in order to
advise whether the Executive has any such claims; and

(iv)The Executive was advised by the UK Independent Adviser that there was in
force, at the time when the Executive received the independent legal advice, a
policy of insurance covering the risk of a claim by the Executive in respect of
losses arising in consequence of that advice.

7.The Company will contribute up to a maximum of £250 plus value added tax
towards any legal fees reasonably incurred by the Executive in obtaining
independent legal advice regarding the terms and effect of this Release
Agreement under the laws of the United Kingdom. The contribution will be paid
following the Company receiving from the UK Independent Adviser's firm an
appropriate invoice addressed to the Executive and expressed to be payable by
the Company.

8.The Executive acknowledges that he has been offered the opportunity to
consider the terms of this Release Agreement for a period of at least forty five
(45) days, although he may sign it sooner should he desire. This release of
claims given by the Executive herein will not become effective until seven days
after the date on which the Executive has signed it without revocation. Subject
to no revocation taking place, the Release Agreement will, upon signature by
both parties and the following the expiry of the revocation period, be treated
as an open document evidencing a binding agreement.

9.This Release Agreement together with the attached letter dated [insert date]
and the Employment Agreement (as amended hereby) constitute the entire agreement
between the parties hereto, and supersede all prior agreements, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.

10.Except as provided in the next following sentence, all provisions and
portions of this Release Agreement are severable. If any provision or portion of
this Release Agreement or the application of any provision or portion of this
Release Agreement shall be determined to be invalid or unenforceable to any
extent or for any reason, all other provisions and portions of this Release
Agreement shall remain in full force and shall continue to be enforceable to the
fullest and greatest extent permitted by law; provided, however, that, to the
maximum extent permitted by applicable law, (i) if the validity or
enforceability of the release or claims given by the Executive herein is
challenged by the Executive or his estate or legal representative, the Company
shall have

--------------------------------------------------------------------------------



the right, in its discretion, to suspend any or all of its obligations hereunder
during the pendency of such challenge, and (ii) if, by reason of such challenge,
such release is held to be invalid or unenforceable, the Company shall have no
obligation to provide the Payments and Benefits.

11.This Release Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Release Agreement as
of [insert date].

    VIRGIN MEDIA INC.
/s/

--------------------------------------------------------------------------------

Mark Schweitzer
 
/s/

--------------------------------------------------------------------------------

Name:
         Date:   Title:

--------------------------------------------------------------------------------




Appendix 1


Independent Adviser's Certificate

        I, [            ], certify that Mark Schweitzer ("the Executive") has
received independent legal advice from me as to the terms and effect of this
Release Agreement under the laws of the United Kingdom in accordance with the
provisions of the Employments Rights Act 1996, the Sex Discrimination Act 1975,
the Race Relations Act 1976, the Disability Discrimination Act 1995, the Working
Time Regulations 1998, the Employment Equality (Age) Regulations 2006 and the
National Minimum Wage Act 1998.

        I also warrant and confirm that I am a solicitor of the Supreme Court of
England and Wales, and hold a current practicing certificate. My firm, [    ],
is covered by a policy of insurance, or an indemnity provided for members of a
profession or professional body, which covers the risk of any claim by the
Executive in respect of any loss arising in consequence of such advice that I
have given to him in connection with the terms of this agreement.

Signed:

Date:

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



EMPLOYMENT AGREEMENT
Appendix A
Appendix B—Employment Benefits
Appendix B-1—Expatriate Expenses
Appendix B-2—Tax Equalisation Policy
Appendix C
Release Agreement
Appendix 1
